WOODLEY, Presiding Judge
Appellant pleaded guilty to the unlawful possession of marihuana and, a jury being waived, the court assessed his punishment at 5 years in the penitentiary. Sentence was pronounced on October 29, 1957, but execution thereof was suspended and appellant was granted probation.
Among the conditions of probation'was that he “(a) commit no offense against the laws of this or any other state or the United States;” and (c) that he “avoid persons or places of disreputable or harmful character.”
On July 5, 1960, hearing was had upon the report of his probation officer, and order was entered finding that appellant had violated said provisions and revoking his probation.
This is an appeal from said order.
No statement of facts accompanies the record, in the absence *581of which we are in no position to pass upon whether or not the trial judge abused his discretion in ordering the probation revoked.
The judgment is affirmed.